Citation Nr: 0507157	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  95-33 999	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1956 to July 
1960.  The record reflects that the veteran also performed 
verified service with the National Guard from July 1954 to 
November 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO denied the veteran's application to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).  The veteran perfected a timely 
appeal of this determination to the Board.

In August 1999, the Board reopened the claim of service 
connection for PTSD, determined that it was well grounded 
(i.e., plausible, under the law then in effect), and remanded 
the matter for further development.  In June 2003, the Board 
again remanded the appeal for further development.

During the course of this appeal, the veteran relocated and 
his claims folder was transferred to the Phoenix, Arizona, 
and the New York, New York, ROs.

Lastly, the veteran was scheduled for a February 1997 Board 
hearing; however, the record shows that he did not report to 
that hearing.  Thus, his request for a hearing before a 
member of the Board is considered withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2004).   


FINDINGS OF FACT

1.  The evidence of record shows that the veteran was not 
engaged in combat.

2.  There is no credible supporting evidence that the 
veteran's claimed in-service stressors occurred.

3.  The veteran does not have PTSD caused by any event that 
occurred in service.





CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) [hereinafter VCAA].  This law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran of the information and medical 
and lay evidence necessary to substantiate his claim.  In a 
January 2004 letter, VA informed the veteran of the 
information and evidence necessary to substantiate a claim 
for service connection.  In addition, VA provided the veteran 
with a copy of the appealed April 1994 rating decision, July 
1995 Statement of the Case, August 1999 Board decision and 
remand, June 2003 Board remand, and January 2003 and January 
2005 Supplemental Statements of the Case.  These documents 
provided notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding his 
claim.  By way of these documents, the veteran was also 
specifically informed of the information and evidence 
previously provided to VA or obtained by VA on his behalf.  
In addition, a February 2004 letter informed the veteran of 
alternative sources of evidence to corroborate his in-service 
stressors based on personal assault and reiterated the 
information in the January 2004 letter.  

In addition, the record reflects that VA has made reasonable 
efforts to inform the veteran of the evidence he was 
responsible for submitting and what evidence VA would obtain 
on his behalf.  Specifically, in both January and February 
2004 letters, VA informed the veteran that VA would assist in 
obtaining relevant records and asked the veteran to identify 
sources of any relevant records, including medical and 
employment records, so that VA could request those records on 
his behalf.  VA also asked the veteran to inform VA of any 
additional information or evidence relevant to his claim.  
Thus, the Board finds that the veteran was informed of the 
evidence he was responsible for submitting and the evidence 
VA would obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board also finds that the 
veteran was informed that he could submit any records in his 
possession relevant to his claim.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's partial service medical and personnel records, 
post-service VA and non-VA medical records, VA exam reports, 
and statements made by and on behalf of the veteran in 
support of his claim.  In addition, the Board notes that most 
of the veteran's service medical records were destroyed in a 
fire at the National Personnel Records Center.  The Board 
observes that the RO has made adequate attempts to obtain the 
veteran's service records.  The Board thus observes that all 
available service medical and personnel records have been 
obtained and associated with the claims file.  Furthermore, 
in a February 2004 statement, the veteran stated that the 
private hospital at which he was treated shortly after 
discharge no longer exists and that there is no way to 
request any records.  Thus, the Board observes that all 
available private medical records have been obtained and 
associated with the claims file.  Lastly, the Board notes 
that the veteran stated that there were no witnesses to the 
claimed in-service stressors other than the two servicemen 
who were with him but that he does not know their 
whereabouts.  Thus, the Board observes that no lay statements 
corroborating the claimed in-service stressors are available.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (describing harmless error).  Given 
the fact that the original rating decision predated the VCAA, 
the Board finds that any defect in the timing of the 
provision of notice was properly cured when the RO furnished 
the veteran the January 2004 letter, along with the above-
mentioned correspondences, and subsequently re-adjudicated 
his claim in January 2005.  Under the circumstances in this 
case, the Board finds that the veteran has received the 
notice and assistance contemplated by law and adjudication of 
his claim poses no risk of prejudice to the veteran.  See 
Bernard v. Brown, supra.  

Factual Background

The veteran's available service records contain no report of 
a motor vehicle accident, sexual assault, or diagnosis of 
PTSD.  

A February 1988 private psychological summary notes that the 
veteran is having child support and marital problems that 
have resulted in losing his family and social connections.  
The summary concludes that the veteran's case is one of 
alcoholism, dependency, and abuse; and that it is also a case 
of depressive neurosis that should be investigated by workers 
who have the details of his case at hand.

A November 1990 VA medical certificate reflects suicidal or 
homicidal ideations and provides a diagnosis of depression.  

A December 1990 VA exam report reflects complaints of legal 
and financial matters related to his ex-wife and child 
support.  The report provides a diagnosis of personality 
disorder not otherwise specified with narcissistic features.

An October 1993 VA psychiatric evaluation clinic note 
reflects a diagnosis of anxiety disorder not otherwise 
specified and rule out PTSD (non combat-related).

An October 1993 letter from L. Winther, MD, states that the 
veteran has been treated for chronic severe PTSD probably 
with precursors in childhood and a near death experience 
while in the service in Spain.  

A November 1993 VA exam report reflects two emotionally 
traumatic incidents subsequent to a motor vehicle accident in 
which a Spanish soldier misfired an automatic weapon held to 
his abdomen and the veteran was sodomized during a brief 
incarceration.  The report provides a diagnosis of PTSD.  

A November 1993 letter from E. Szabo, LMSW, states that the 
veteran was referred because of ongoing symptoms of PTSD with 
reoccurring flashbacks centered around the events just after 
being in a jeep accident in Spain.  She states that a Spanish 
policeman held a machine gun to the veteran's abdomen, 
threatened to kill him, and fired the gun, which misfired.  
She adds that the veteran and the other servicemen were taken 
to jail where he was sodomized, held at gunpoint, and later 
released after intervention from the Air Force.  Ms. Szabo 
concludes that the veteran should be considered for 100 
percent service-connected disability because of the 
undeniable effects his service experiences have had on his 
mind, emotions, personal relationships, and employability.  

A July 1994 VA discharge instruction report reflects a 
diagnosis of PTSD.

A January 1996 determination of the Social Security 
Administration notes that the medical evidence documents that 
the claimant has severe impairments of depression and 
anxiety.

A February 1998 letter from the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) states that they were 
unable to document the veteran's stress incident.  

A December 2004 VA exam report reflects trauma and sexual 
assault in service.  The veteran stated that he never shared 
the events of his sexual assault with the two servicemen who 
were with him and that he has no way of contacting them.  He 
maintained, though, that they could at least substantiate 
that the machine gun was held to his stomach.  The report 
provides a diagnosis of chronic PTSD.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2004).  
Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307 (2004)) and the veteran 
presently has the same condition; or (2) a chronic disease 
manifests itself during service (or within the presumptive 
period) but is not identified until later and there is a 
showing of continuity of symptomatology after discharge.  38 
C.F.R. § 3.303(b) (2004); see 38 C.F.R. § 3.309 (2004).  

The Board observes that the criteria for evaluating claims 
for service connection for PTSD were amended in June 1999, 
with the effective date made retroactive to March 7, 1997.  

Prior to June 18, 1999, to establish service connection for 
PTSD, the record must include a clear diagnosis of the 
condition; credible supporting evidence that the claimed in-
service stressor actually occurred; and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (effective 
prior to June 18, 1999).  

Effective June 18, 1999, service connection for PTSD must 
include medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence between the current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed stressor occurred.  38 C.F.R. § 3.304(f) (effective 
from June 18, 1999).  The most notable change is that a 
"clear" diagnosis is no longer required.  However, the 
requirement of credible supporting evidence of a claimed 
stressor did not change.

If the evidence establishes that the veteran engaged in 
combat with the enemy, and the claimed stressor is related to 
that combat, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor in the 
absence of clear and convincing evidence to the contrary, 
provided that the claimed in-service stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service.  Id.; see Cohen v. Brown, 10 Vet. App. 128 
(1997).  

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f).

The veteran contends, in essence, that he has PTSD due to 
personal assaults he experienced in service.  Specifically, 
he asserts that after a motor vehicle accident a Spanish 
policeman or member of the Guardia Civil placed a gun to his 
abdomen, threatened to kill him, and pulled the trigger 
(which misfired); and that he was later sodomized in prison.  
He states that he did not file any complaint or formal report 
at that time.  

Based on the veteran's military records, the Board finds that 
the veteran did not engage in combat.  Indeed, the veteran 
does not contend that he engaged in combat.  Additionally, 
the Board observes that the veteran's service records are 
silent as to any complaints regarding the alleged motor 
vehicle accident and personal assaults.  Thus, the veteran 
must provide credible supporting evidence that the claimed 
in-service stressors occurred.  The Board acknowledges that 
additional verifying evidence may be obtained from sources 
other than the veteran's service records.  38 C.F.R. 
§ 3.304(f); see Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

After carefully reviewing the record, the Board concludes 
that the record does not contain evidence corroborating the 
veteran's claimed in-service stressors.  As noted above, the 
veteran denied filing any report regarding the incidents.  
USASCRUR was unable to verify the veteran's claimed in-
service stressors.  Indeed, the veteran stated that he does 
not know the whereabouts of the two servicemen involved in 
the motor vehicle accident and subsequent personal assaults.  
In addition, he stated that he never told the two servicemen 
with him at the time about the sexual trauma.  Moreover, he 
stated that there were no other witnesses.  In sum, the 
veteran has stated that there is no evidence to corroborate 
his claimed in-service stressors, and he has not otherwise 
submitted any credible evidence corroborating his claimed in-
service stressors.  

As a result, the Board is now compelled to adjudicate the 
claim based on the existing record, which is negative for any 
credible supporting evidence that the claimed in-service 
stressors occurred.  In this regard, the Board observes that 
the record does not contain any records from law enforcement 
authorities, mental health counseling centers, hospitals, or 
physicians; or statements from family members, roommates, 
fellow service members, or clergy.  Likewise, the Board 
observes that the record is void of any behavior changes that 
may constitute credible evidence of the stressors such as a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  

As for the medical evidence indicating a diagnosis of PTSD 
based on the in-service personal and sexual assaults, the 
Board observes its duty to assess the credibility and weight 
to be given to the evidence.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
The Board finds that the medical evidence favoring the 
veteran's claim was based primarily on the history provided 
by the veteran, and that this history has been found to be 
unreliable.  When a medical opinion relies at least partially 
on the veteran's rendition of his own medical history, the 
Board is not bound to accept the medical conclusions as they 
have no greater probative value than the facts alleged by the 
veteran.  Swann v. Brown, 5 Vet. App. 229, 223 (1993).  
Likewise, medical statements that accept a veteran's report 
as credible and relate his PTSD to events experienced in 
service do not constitute the requisite credible evidence of 
a stressor.  Moreau v. Brown, 9 Vet. App. 389 (1996).  

While there are diagnoses of PTSD secondary to incidents in 
military service in the record, the Board observes that 
applicable law provides that a diagnosis of PTSD must be 
based on a verified stressor.  In this case, there has been 
no such verification.  A diagnosis of PTSD that is based on 
an exam that relied upon an unverified history is inadequate.  
See West v. Brown, 7 Vet. App. 70, 77-78 (1994).

The Board acknowledges the veteran's contentions that his 
PTSD is related to service.  The Board observes, however, 
that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for PTSD.  Thus, the benefit-of-the-doubt 
doctrine is inapplicable and the claim must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Service connection for post-traumatic stress disorder is 
denied.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


